ON APPELLANT’S MOTION FOR REHEARING.
CHRISTIAN, Judge.
Appellant renews his contention that he was entitled to a charge under the provisions of article 1224, P. C., relating to the right to defend against any unlawful and violent attack. Appellant testified that he was standing near deceased with a knife in his hand. He said deceased cursed him and told him that, if he would put the knife down, he would string him up. He said, further, that, when deceased made this statement, he took a step toward him (appellant) and that he made one step toward deceased and hit him with his left hand, and at the same time stabbed him with the knife. He testified that he believed that deceased was about to make an attack on him, as he had taken a couple of steps toward him. No witness appears to have testified that deceased struck appellant. It does not appear that deceased was armed. Some of the appellant’s witnesses testified that, when deceased cursed appellant, appellant immediately struck deceased and stabbed him with the knife. Under the circumstances, the refusal of the charge appellant sought would not call for a reversal. In a homicide case, in order to warrant a charge under the provisions of article 1224, P. C., the attack must be of a violent character. Bryant v. State, 100 S. W., 371. There was no testimony to the effect that deceased was making a violent attack on appellant. We quote from Bryant v. State, supra, as follows:
*354"Article 667, P. C. (now article 1224) authorizes self-defense as against a nonfelonious assault, and that is where the attack is of a violent character, and in such case self-defense is only-allowable while the person killed is in the very act of making such unlawful and violent attack. As we understand by this, it does not authorize a killing when the party is about to attack, or is doing some act preparatory to the attack, but he must be then making such unlawful and violent attack.”
Notwithstanding the attack may be violent, before the accused is warranted in killing his assailant, he must first resort to all other' available and reasonable means of protection, save retreat. Andrews v. State, 275 S. W., 1024. Believing the evidence insufficient to raise the issue of a violent attack, we are constrained to overrule appellant’s contention.
We find no evidence in the record raising the issue of a joint attack by deceased and his son at the time of the homicide. Hence a charge covering the subject was not required.
Appellant contends that the charge on murder without malice was inadequate. We deem the charge sufficient. We quote: “You are further instructed in connection with the term malice aforethought and murder without malice aforethought, that murder without malice is a voluntary homicide committed without justification or excuse under the immediate influence of a sudden passion arising from an adequate cause, by which it is meant such cause as would commonly produce a degree of anger, rage, resentment or terror in a person of ordinary temper sufficient to render the mind incapable of cool reflection. If you believe from the evidence beyond a reasonable doubt that the defendant did at the time and place charged unlawfully kill Hiram Carpenter, but you do not believe from the evidence beyond a reasonable doubt that he was actuated by malice aforethought, then you cannot convict him of any higher grade of offense than murder without malice, and in determining' whether or not the defendant acted with malice aforethought you will take into consideration all the facts and circumstances surrounding the killing, if any, and if you believe or have a reasonable doubt that the killing occurred under the immediate influence of sudden passion arising from an adequate cause, by which it is meant such cause as would commonly produce a degree of anger, rage, resentment or terror in a person of ordinary temper sufficient to render the mind incapable of cool reflection, then the punishment assessed cannot be for a greater period than five years confinement in the state penitentiary.”
Since the repeal of the statutes defining manslaughter, the *355court is not required to define the term “adequate cause” other than as same is defined in Chapter 60, Acts 42nd Legislature, Regular Session. In said chapter it is declared, in substance, that by the term “adequate cause” is meant such cause as would commonly produce a degree of anger, rage, resentment, or terror in a person of ordinary temper sufficient to render the mind incapable of cool reflection. In the charge above quoted the court gave the definition embraced in the statute, as well as the definition of murder without malice, and made a sufficient application of the law to the facts.
A careful examination of appellant’s contentions leads us to the conclusion that our original disposition of the appeal was correct.
The motion for rehearing is overruled.

Overruled.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.